Title: From Thomas Jefferson to John Trumbull, 15 March 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Mar. 15. 1789.

Your favor of the 10th. is come to hand to-day. I inclose you a bill of exchange of £25. from Grand & co. on Thelusson fils & co. in order to face my affairs with which I give you so much trouble. I expect Lackington will call on you as soon as you receive this for a sum of about £5. Be so good as to tell him to add to my catalogue No. 5894. Baretti 3/. (He will understand this.) Besides this Mrs. Paradise is to get somebody to buy some books for me at Pinelli’s sale. These will be under £10. I submit the plan of the pictures implicitly to your opinion and therefore adopt your advice to have them separate. In this case they had better not be oval. The clothes I think must wait a private conveiance. The Marquis de la Fayette is at this time gone to Auvergne. When he returns I will try to hint Dr. Gordon’s matter to him. I should have written to the Doctor before now, but for an excess of business; and that I wished also to peruse his history before I wrote. I received the six copies in good condition, and have occasionnally consulted it, and whenever I have it has given me great satisfaction. In fact it is full of good, new, and authentic matter. I trouble you with a little note for Mr. Payne the bookseller, and a letter from my daughter to Kitty Church. Much to do obliges me to add here assurances of the esteem & attachment with which I am Dr Sir your affectionate friend & servt,

Th: Jefferson

